Citation Nr: 1115733	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1983 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In December 2008, the Board remanded the claim for further development.  In November 2009, the Board denied service connection for a left ear hearing loss disability and for a right ear hearing loss disability.  The Veteran appealed the Board's decision to deny service connection for a left ear hearing loss disability to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in July 2010, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and vacated and remanded the case to the Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that the Board did no provide an adequate statement of reasons or bases for discounting the Veteran's statements of continuity of symptomatology.  

In order to comply with the Court's Order, the case is remanded.

A summary of the significant facts of the case follows.  In service, the Veteran served as a machinist's mate and a nuclear propulsion plant operator.  And his duties were consistent with noise exposure.   The service treatment records show an upward shift in the decibel levels in the left ear during service.  On entrance examination in April 1983 an audiogram showed that the puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 0, 5, 5, 5 and 5 in the left ear.  On audiological evaluation in June 1987, the puretone thresholds in decibels in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 20, 20 and 25 in the left ear.

After service, the Veteran first complained of hearing loss in January 2002.  On a VA audiology evaluation in July 2002, hearing sensitivity was within normal limits for the left ear through 1000 Hertz and then sloped to a mild sensorineural hearing loss.  The speech recognition score for the left ear was 92 percent.

On VA audiological evaluation in April 2007, the Veteran stated that in service he was exposed to noise while working in an engine room, where hearing protection was required.  He stated he had hearing loss beginning one to two years after discharge from service.  On VA audiological testing in November 2007, the left ear showed mild sensorineural hearing loss and the speech recognition was 100 percent.

On VA audiological examination in January 2009, the Veteran described noise exposure during service while working with steam generators, turbines, and distilling units for 12-16 hours per day.  He stated that he wore hearing protection. He indicated that he was currently working for the U.S. Postal Service and did not have noise exposure from his job.  He denied recreational noise exposure.  

On audiometric testing, the puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 25, 20, 35 and 35 in the left ear.  The speech recognition score was 88 percent in the left ear.  






Accordingly, the case is remanded for the following: 

1. Afford the Veteran a VA audiology examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current left ear hearing loss disability is related to the Veteran's noise exposure in service based on continuity of symptomatology.  The examiner is asked to consider that service treatment records show an upward shift in the decibel levels in the left ear during service, the Veteran has a current finding of hearing loss as defined by 38 C.F.R. § 3.385, and the Veteran is competent to attest to having impaired hearing since service.  

The examiner is asked to address whether the Veteran's hearing loss is consistent with noise exposure during service or is due to other causes.  If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the in-service noise exposure, is not more likely than any other to cause the Veteran's current hearing loss disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


